Order entered October 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00778-CV

                            IN RE JOE WASHINGTON, Relator

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-21382-Z

                                           ORDER
       Before the Court is an October 16, 2019 document styled “Notice and Demand to Vacate

and Set Aside Memorandum Opinion and Challenge of Jurisdiction.” Although the document

purports to be filed pro se by relator, it is signed by “Rosalie Washington.” An unrepresented

party appearing pro se must sign any documents he or she files. See TEX. R. APP. P. 9.1(b).

Because the “Notice and Demand” is not signed by relator, we DENY the relief requested

without prejudice to refiling a document properly signed by relator.


                                                      /s/   ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE